Response to Amendment
	The amendment filed 3/10/2021 has been entered. 

ALLOWANCE
Claims 9-20, 24, 30-35, 38, and 41-42 are allowed.
The following is an examiner's statement of reasons for allowance: 
The prior art taken as a whole does not show nor suggest a light fixture for use in an opening in a ceiling grid, the opening having a periphery defined by the ceiling grid, the light fixture comprising: a housing comprising a plurality of frames connected to one another to define an open central area, wherein the housing comprises a surface configured to be supported by the ceiling grid such that the housing is supported in the opening, the plurality of frames extending at least partially around the periphery of the opening, the plurality of frames comprising at least one lens frame; at least one light panel mounted to the at least one lens frame, the at least one light panel comprising: an elongated lens comprising a first structural side and a second structural side  and a light-transmissive exit side spanning between the  first structural side and the second structural side, wherein the  first structural side and the second structural side are cooperatively shaped to form a slot for receiving a light strip; and a light strip comprising at least one light source mounted thereon, the light strip held in place by the slot and positioned  such that at least some light emitted from the  at least one light source is emitted toward the light-transmissive exit side with respect to claim 9; and 
A light fixture for use in an opening in a ceiling grid, the opening having a first periphery defined by the ceiling grid, the light fixture comprising: a housing having an interior defining an open central area having a second periphery, wherein the housing is configured to extend about claim 30;
A light fixture configured for use in an opening in a ceiling, the opening having a perimeter, the light fixture comprising: a housing defining an open central area configured for placement along the opening in theclaim 35 as specifically called for in the claimed combinations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENG B SONG whose telephone number is (571)272-9402.  The examiner can normally be reached on Monday-Friday: 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


/ZHENG SONG/Primary Examiner, Art Unit 2875